Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
While multiple restrictions have been made as of the date of this action, the current Examiner deems any restriction to be unnecessary especially with respect to the current search and consideration of the claimed invention in light of the prior art.  Therefore, all restriction requirements are withdrawn.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 10-17, these claims recite a “first thermal process to mix” and “a second thermal process to mix”.  Both processes additionally recite a reaction temperature for these thermal processes to mix.  The claims are indefinite as it is unclear what must be happening in the thermal process to mix to read on the claimed process step as a reaction temperature as opposed to mixing temperature or simply a temperature is recited.  The as-filed specification does not define what is involved in a “thermal process to mix”.  Therefore, one of ordinary skill in the art is unclear as to if a reaction must be taking place during the thermal process to mix in either the first or second step to meet (or infringe) on the claimed process step or if no reaction needs to be taking place to meet (or infringe) on the claimed thermal process to mix.  Simply heating components to mix them does not necessarily also involve a reaction yet the remaining part of the claimed process (the reaction temperature) suggests a reaction must be occurring during the thermal process to mix step.  For the above reason, the claimed language is indefinite as to what is required to meet (or infringe) on the claim.  Claims 11-12, 14-17 are rejected based on their dependency to Claims 10 and 13.
Regarding Claims 11 and 14, these claims recite the crosslinking agent and the second reagent have the same molecular structure.  The as-filed specification and the claim do not reasonably suggest what is encompassed by molecular structure to assess what is considered to be the same or what is not the same.  For instance, pentaerythritol can be considered a crosslinking agent as it has multiple hydroxy groups to provide a crosslinking effect and also can be considered a second reagent as there is no limitation as to what a chain extender may encompass.  Therefore, as there is no limitation in the claims suggesting the first reagent, second reagent and cross-linker must be different compounds, they would also all be considered to have the same molecular structure in the case of pentaerythritol.   In ¶[0025] of the as-filed specification, Applicant gives multiple examples of what are considered cross-linking agents including isocyanates.  It is unclear what is considered molecular structure in these cases to evaluate what second reagent must be present to read over the claimed “same” limitation.  Must they be both isocyanurates, or aromatic diisocyanates, or aliphatic isocyanates for the crosslinking reagent and the second reagent to be the same molecular structure.  Must these components have the same functionalities or reactive groups (hydroxyl or isocyanate, for instance) but can vary in terms of molecular weight or other type of linkages in between the functional groups to be considered within the scope of “same molecular structure”.  In the extreme case, same molecular structure is reasonably suggested to be the exact same compound, such as pentaerythritol in the example above or and one of the isocyanates of ¶[0025].  If Applicant’s intention was to further limit the independent claimed crosslinking and second reagent combination by them being the same compound, then the claims should so state.  As such, one of ordinary skill in the art is not reasonably suggested what compounds would infringe or not infringe on the limitation of Claims 11 and 14 for the above reasons, rendering these claims indefinite.
Allowable Subject Matter
Claims 10-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The closest prior art is Short (U.S. 20120045496) which teaches compositions for treating fabric comprising a polyolefin, crosslinking agent, wetting agent, aminofunctional silicone, ionizing agent (choline chloride exemplified), catalyst and antimicrobial/antibacterial/antifungal agent. (See abstract).  The role of choline chloride in the invention of Short is to ionize the aminofunctional silicone. (¶[0022], ¶[0025])  Short does not teach or suggest polyols in the compositions or in a resulting resin in an apparent manner.  Short teaches the use of crosslinking agent is effective in fixing the cationic component (i.e. the ionizing agent, choline chloride exemplified) to the fabric. (¶[0025]).  The use of the choline chloride in Short is to “ionize” the aminofunctionali silicone to achieve desirable ionic properties on the wool or synthetic fibers. (¶[0025]).  It is unclear why these “ionic properties” would be desirable in water repellant or stain resistant polyurethane compositions for treating fabric like those of Brown (WO2014160905 or WO2015191326 both provided on IDS of September 28, 2021) and, therefore, one of ordinary skill in the art would only be reasonably suggested to add the aminofunctional silicone / choline chloride compounds of Short to fabric treating compositions such as those taught by Brown through the benefit of hindsight.  Further, there is a question of reasonable expectation of success in even doing so as it is unclear how such addition to fabric treating compositions such as Brown would affect the ionizing benefit of these compounds found in Short and, conversely, how the addition the aminofunctional silicones / choline chloride would affect the water repellency and stain resistance of the fabric treating compositions such as Brown.
	Note that while Claims 10-12 are open to non-fabric treatment compositions the above analysis of art recognized benefits in using choline in compositions is tied to fabric treating compositions.  As such, the above analysis is still valid for Claims 10-12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1759